 BIG BEARSTORES,COMPANY75WE WILL, upon request, bargain with the above-named Unionas the exclusive representative of all employees in the bargainingunit described below with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment, and,if an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is:All production, maintenance, and shipping and receivingemployees of N. J. MacDonald & Sons, Inc., at its Braintreeplant, excluding office clerical employees, professional em-ployees, salesmen, installers; guards, watchmen, and super-visors asdefined in the Act.All of our employees are free to become or remain, or refrain frombecoming or remaining, members of any labor organization, except asthat right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-Management.Reporting and Disclosure Act of 1959.N. J. MACDONALD & SONS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the dateof posting, and must not be altered; defaced, or covered by any othermaterial.Employees may; communicate directly with the Board's RegionalOffice, Boston Five Cents Saving Bank Building, 24 School Street,Boston, Massachusetts, Telephone No. 223-3358, if they have any ques-tions concerning this notice or compliance with its provisions.Big Bear Stores CompanyandFood Store Employees UnionLocal #347, Amalgamated Meat Cutters and Butcher Work-men of NorthAmerica, AFL-CIO.Cases Nos. 9-CA-3273 and9-CA-3365.October 8, 1965DECISION AND ORDEROn June 22, 1965, Trial Examiner Thomas A. Ricci issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hasengaged in and is engaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as setforth in the attached Trial Examiner's Decision.He also155 NLRB No. 15. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound that the Respondent had not engaged in other unfair labor prac-tices alleged in the complaint and recommended dismissal of those alle-gations.Thereafter, the Respondent, the General Counsel, and theCharging Party filed exceptions to the Trial Examiner's Decision andsupporting briefs.Pursuant to the provisions of Section 00(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions, the briefs, and the entirerecord in these cases, and hereby adopts the fndings,l conclusions,and recommendations of the Trial Examiner, with the followingmodifications :ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner as modifiedherein, and orders that Respondent, Big Bear Stores Company, Park-ersburg,Nest Virginia, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, as so modified :1.Paragraph 1(b) is amended by deleting the clause "creating theimpression that employees are being surveyed," and substituting there-for the following: "creating the impression that it is engaged in thesurveillance of employees union activities, ..."2.Paragraph 1(c) is amended by changing the period at the endthereof to a comma and by adding the following: "except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959."3.The third paragraph of the Appendix attached to the TrialExaminer's Decision is amended by deleting the clause "create theimpression that employees are being surveyed" and substituting there-for the following : "create the impression that we are engaged in thesurveillance of employees union activities,..."IMany of the exceptions filed by the Respondent,the General Counsel, and the ChargingParty appear to dispute the TrialExaminer'scredibility findings.It Is the Board'spolicy, however,not to overrule a Trial Examiner's resolutionswith respect to credibilityunless, as is not the case here,the clear preponderanceof all the relevantevidence con-vinces us that the resolutions are incorrect.Standard DryWallProducts,Inc., 91NLRB544, enfd.188 F. 2d 362(C.A. 3). BIG BEAR STORESCOMPANY774.The third and fourth paragraphs of the Appendix attached to theTrial Examiner's Decision are amended by changing the period at theend of each thereof to a comma and by adding the following : "exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in the above-entitled proceeding was held before Trial ExaminerThomas A. Ricci on March 22 through 31, 1965, at Parkersburg, West Virginia, onseparate complaints issued by the General Counsel against Big Bear Stores Com-pany, herein called the Respondent or the Company.The issues litigated arewhether Respondent violated Section 8(a)(1), (3), and (5) of the Act.Briefswere filed by all parties.Upon the entire record, and from my observation of the witnesses, I make thefollowing. 1FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYBig Bear Stores Company is an Ohio corporation engaged in the retail grocerybusiness with stores in several cities in the States of Ohio and West Virginia, includ-ing one at Parkersburg, West Virginia, the only one of its local corporations involvedin this proceeding.Starting at the time of certain of the events which gave rise tothe complaint, and ending about 1 month before the hearing, the Respondent oper-ated this one store under the trade name of Hart's Discount Store.During thepast 12 months, a representative period, the Company sold and distributed, at retail,products valued in excess of $500,000 from this store.During the same period itreceived here products for resale valued in excess of $50,000 shipped directly toParkersburg from points located outside the State of West VirginiaI find that theRespondent is engaged in commerce within the meaning of the Act, and that it willeffectuate the policies of the Act to exercise jurisdiction herein.if.THE LABOR ORGANIZATIONINVOLVEDFood Store Employees Union Local#347,Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO, herein called the Union, is alabor organization as defined in Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESThe IssuesDuring June and July 1964 the Union conducted an organizational campaignamong the employees of the Parkersburg store; on July 30 union agents advised theacting store manager of their claim to majority representation status, offered signedauthorization cards for his inspection, and demanded recognition and bargainingrights.The manager deferred to his superiorsBetween that day and a week later,August 7, there was an exchange of correspondence between the parties and severaltelephone conversations; the Respondent refused to bargainThree months later,about October 30, following a sharp decline in the volume of business, 11 employeeswere dismissed, and 4 others reduced from full-time to part-time hours.The com-plaint alleges that certain activities of management representatives immediately fol-lowing the demand for recognition constituted coercive interference with the rightsof the employees freely to organize, and therefore violations of Section 8 (a) (1) ofthe Act, and that the Respondent's failure to extend exclusive recognition as demandedwas a bad-faith refusal to bargain in violation of Section 8(a) (5).The complaintalso alleges that the discharge of six of the employees later released, and the reduc-1 A typographicalerror In the record transcript Is hereby corrected by Inserting theword "not" betore the word"pretty" on page 121, line 12. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDtion in hours of all four who were so affected, was a discrimination in employmentagainstthem grounded on their activities in support of the Union and therefore ineach such instance an unfair labor practice within the meaning of Section 8(a)(3).The Respondentdenies all allegations of illegal conduct.As to the refusal tobargain its advances several defenses: (1) A bargaining unit limited to the Parkers-burg store was inappropriate for collective-bargaining purposes; (2) the Union didnot in fact at the time of the refusal represent a majority of the employees properlyincluded in a single-store unit; and (3) the Company acted in good faith in assertingthe right to a Board-conducted election before bargaining.As to the discharges andthe reduction of hours the Respondent contends that all were compelled by thedrastic loss of business during the preceding 5 or 6 weeks, and that the selection ofindividuals to be affected was based on a combination of seniority and operationalneeds.The Refusalto BargainAppropriate UnitThe unit in which the Union demanded bargaining and which the complaintalleges to be appropriate is the usual single-store production and maintenance one,with standard exclusions.In arguing that such a unit is not appropriate theRespondent advances the affirmative contention that the employees of the Parkers-burg store may only be represented as part of a four-store unit including the Com-pany's stores in Marietta, Ohio, 13 miles distant, and its two stores in the city ofHuntington,West Virginia, 98 miles away.These four stores are included in agroup of 20 which constitute the Respondents southern division; in closer proximityto Parkersburg than Huntington there are other stores, one in Zanesville, one inBridgeport, and two in Lancaster.Moreover, there are 19 stores in Columbus,Ohio, 119 miles from ParkersburgSupervision above the level of the store man-ager, the top management representative in Parkersburg, is centered in the main officeatColumbus, and divisional chiefs generally roam about all 20 stores of the divi-sion in like fashion.To separate the four stores from all others in the chain, Divi-sionalManager Evans said they use the same kind of advertising and have equal'vage rates and comparable pricing.There was nothing to indicate, however, thatsuch prices, wages, or advertising techniques are different from similar matters inallother stores, or that there is any other characteristic that distinguishes thesefour from the rest in any material respect. Indeed, Evans conceded at the hearingthat company policy generally, whatever the phrase "policy" was intended to mean,isapplied everywhere alike.Severalmanagement witnesses spoke of changes inadministration that covered broad areas of the overall operation without distinc-tion, insofar as these particular four stores are concerned.A final ground urged by the Company for rejection of a single-store unit in thisproceeding is the assertion, supported by some evidence in the record, that whileorganizing the Parkersburg employees the Union was also attempting to obtainunion authorization cards among employees of the Marietta and Huntington stores.This last fact alone, absent any other persuasive indication, does not suffice to sup-port a conclusion, urged by the Company, that a unit finding limited to this onestore necessarily must be predicated on extent of organization. It is clear that theParkersburg store functions as a separate unit of the Company, with separate super-vision, no interchange of employees with other stores, geographic isolation, sepa-rate records and profit-and-loss reports, in short, with all those considerationswhich normally prove a separate community of interests among the employees soas to warrant a single-store unit finding.2Accordingly, I find that all employees oftheRespondent's Parkersburg,West Virginia, store, excluding the store managerand assistant store manager, office clerical employees, guards, professional employ-ees, and all supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.Demand and RefusalOn the morning of July 30 a group of union representatives led by SherwoodSpencer, secretary-treasurer of Local No 347, visited the store to speak to themanager.Gerry Benson, assistant manager, was then in charge in the absence ofStoreManager Miller. Sherwood said his union represented a majority of the storeemployees, that he wanted recognition and bargaining rights, that he had authori-zation cards with him signed by the employees, and that Benson could have them2 Sav-On Drags, Inc.,138 NLRB 1032. BIG BEAR STORESCOMPANY79to check thesignatures againstthe payroll.Benson repliedhe had no authority inthese matters and that later that day he expected his superiors from Columbus whowould consider the demand. Spencer then telephoned Columbus and spoke to aMr. Ireland, executive vice president, and repeated his conversation with Benson.Again Spencer stated the Union represented a majority of the employees, that hedemanded recognition, and that if Ireland wished he could have the signed cards forpersonal inspection.Ireland said he would consider the request but could notextendrecognitionthen.That same day Spencer wrote a letter to the Company'smain office,again relating his earlierconversations with company representatives.He wrote expressly that the Union offered the authorization cards to be examinedby any company agent for proof of majority, and closed by requesting a meeting forcontract negotiations.Spencer's demand letter was answered by Personnel Director David Godfrey,who wrote on August 4 that the Company had "no objection to an election con-ducted by the National Labor Relation's Board."On the 7th Spencer spoke toGodfrey by telephone and explained that his earlier letter was for recognition rightaway, but Godfrey held firm to a request for an election instead.When Spencerexplained it was too late for an election in view of employee intimidation tacticsalready resorted to by the Company, Godfrey said "we always talk to our people."The Respondent's refusal, upon request, to recognize the Union as exclusive bar-gaining agentfor the employees of the Parkersburg store is clear on the record, andI so find.Composition of the UnitThe refusal to bargain first occurred on July 30, was reiterated by letter onAugust 4 and reaffirmedin the personneldirector's direct denial to the union officeron the 7th.Therefore the critical period to be considered in testing the Union'srepresentative strength, and the consequent right to collective bargaining, both interms of what employees must be deemed as included within the unit and which ofthese had in fact authorized the Union to act on their behalf, is the week spanbetween July 30 and August 7, 1964, each date close to the end of a pay period.The General Counsel and the Respondent stipulated with respect to 39 employeesand agreed that all of these in fact worked during the week ending July 31, andshould be counted as correctly included in the bargaining unit at that time.3Allparties alsoagreedthatAssistantManager Benson, listed inthe exhibit, must beexcluded as a supervisor.Apart from the 39 persons thus agreed upon, the GeneralCounsel would add Darwin Davis, Kenneth McCray, Donald Grant, Juanita Hol-man, and Helen Hendershot.The Respondent opposes inclusion of any of thesefive; in turn it contends, contrary to the General Counsel, that three other persons-Shakelford, Tallman, andBeatrice Jones-mustbe included.Shakelford:Thisman's name does not appear on the employee list-"as ofAugust 1, 1964"-prepared by the Company at the request of the General Counsel.A payroll register, received in evidence, showing weekly hours worked by all employ-ees beginningMonday, July 20, and through March 20, 1965, first reveals Shakel-ford as having worked during the week ending September 5.There is indicationShakelford did work for the Respondent before the organization campaign, butPersonnel Director Godfrey, who urged his inclusion in the unit, testified he hadno knowledge of where the man was before his return to work in September.God-frey also said that Shakelford was not given any leave of absence in 1964. I findthat this employee was not an employee of the store at the end of July 1964 andtherefore cannot be included in the unit count.Juanita Holrnan:Holman worked from 1957 and throughout the events. In Julyand August she was clerk at the Buckeye counter.At that time the Company dis-tributed gift trading stamps throughout the chain; they are called Buckeye stamps,and theadministrationof this aspect of the Respondent's business-distribution ofstamps and redemption with merchandise gifts of many kinds-is carried on througha subsidiary corporation having its offices together with the Company's centraloffices at Columbus.Both before and after her assignment to the Buckeye counterHolman had worked in other regular departments of the Parkersburg store; whenassignedprimarily to Buckeye she was paid by check bearing the Buckeye corpo-rate accountname.Other store clerks were temporarily assigned to assist her andsupervisionover that counterwas the same asfor all other departments, alwayssThirty-eight of these employees appear named on an employment list entitled "Em-.ployees as of August 1, 1964," prepared by the Respondent at the General Counsel'srequest and received in evidence.The 39th is Hendrickson,a meatcutter who was notlisted because at the time he was on 2 weeks' military duty. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the store manager.When transferred to or from the Buckeye counter Hol-man never executed new applications for employment; when she was removed fromthat counter it was because stamps were discontinued altogether in this store onOctober 30; she was placed in other store work on reduced hours, and it was Divi-sionalManagers Evans and Personnel Assistant Ketter, high supervisors of the BigBear store, who explained the action to her.There is no substantial evidence thatthroughout her work on the stamp counter Holman had anything to do with per-sons other than the conceded officials of the Respondent Company.For purposesof this proceeding clearly Holman must be deemed as having been at all materialtimes an employee of this Company.Accordingly she will be included in the unitcount.R. W. Tallman and B. G. Jonas:Jonas first started in this store in 1957 and Tall-man in January 1964.Neither of them worked during the weeks ending July 25and August 1. In the week ending August 8 Jonas did 32 hours and Tallman 22;each of them continued to work thereafter.The record is silent as to why they donot appear to have worked immediately before the start of August, or why they hadleft the store or when.Hendershotleft the store on June 20 because she was preg-nant; she never returned.Davis and McCray:Davis is meat department manager and McCray managedthe home center department.Both men are salaried, receive no overtime, are paidwhen absentfor illness,attendweeklymanagers meetings,do not punch the time-clock, receive higher insurance benefits, and, after 5 years with the Company, par-ticipate in a companywide profit-sharing plan.4Davis was paid $20 weekly morethan the salary of Benson, the admitted grocery department supervisor and assistantstoremanager. In addition to these objective facts, District Manager Evans testi-fied, in conclusionary language, that department managers are responsible for run-ningtheir departments,assist inscheduling workhours, and have authority to rec-ommend hire or discharge of employees.No witness could recall any incident in which either of these two departmentmanagers participated in any way in the hire or dismissal of any employee.Davisdid not appear as a witness.McCray testified that he has no power to hire or dis-charge, or to recommend such action, and that he was never told of such authority.He added that at the time of the hearing, after the Buckeye department had beendiscontinued, there was only one part-time clerk working with him in his depart-ment.However, in his earlier affidavit to a Board agent, where he described hisstatus early in August 1964, McCray stated: "As the home center manager, I runthe sundries department. I have two part-time and one full-time person workingunder me. I direct their work. I don't hire or fire, but I was told before I came tothe Parkersburg store, while I was still at the Marietta store, that I had the powerto recommend the firing of anyone. But I never did this. I have the same type ofjob at Parkersburg that I had at Marietta, Ohio. I was really in training for thisjob while I was at Marietta. I assume that I still have the power to recommend thefiring of anyone under me, but I have never done so. I am paid a salary while theemployees under me are hourly paid."On the entire record I find that at the time of the events, at least, both Davis andMcCray were supervisors within the meaning of the Act; neither is therefore to beincluded in the unit count here.Grant:This employee is called the head dairy clerk; at one point the Respondentseemed to contend that he too must be excluded as a supervisor, but its final posi-tion isnot clear.In any event, unlike the department managers, he is an hourlyworker and production timeclerk.Evans said only one employee works in dairy,apparently Grant.This man's hourly rate was $2.32, less than at least eight of therank-and-file store employees. It does not appear therefore that the other preroga-tives or special conditions of employment attaching to department managers areenjoyed by Grant. I find that he was not a supervisor as defined in the Act, and willtherefore include him in the unit count.With Juanita Holman and Grant properly included in the unit, the count reaches41 employees as a minimum. The total would be raised if, by resolving conflictingcontentions, inclusion or exclusion of Hendershot, Tallman, and Jonas was decided.There is neither need nor other sufficient justification for setting out here all thedetailed testimony relating to the reasonable expectancy of recall to work of a preg-nant employee in this store (the issue respecting Hendershot), or for precisely fixingan exact moment of illegal refusal to bargain so as to determine whether Tallman4 The record is not clear on whether a department manager must work 5 years as amanager or have 5 years'total employment with the Company as a requisite for profitsharing. BIG BEARSTORES COMPANY81and Jonas returned to work before or after that critical moment. Including forquick resolution of the principal question of majority status, both Tallman andJonas, each of whom the Respondent wishes to include and neither of whom signedauthorization cards, the total count would come to 43 employees in the unit.Thetotal number of valid cards received in evidence so clearly demonstrates majorityrepresentation by the Union at the time of refusal that no further discussion is war-ranted respecting these last three persons.The Authorization Cards:Majority StatusFor the 43 employees thus considered part of the unit, 32 signed union authori-zation cards, adequately authenticated and received in evidence.5 In pertinent parteach card reads: "The undersigned hereby authorized this Union to represent his orher interest in collective bargaining concerning wages, hours, and working conditions."At the hearing the Respondent contended that a number of cards may not bedeemed reliable authorizations for immediate bargaining and advanced a variety ofreasons in support of the position.The precise factual basis for the argument thatwhen employees signed the unequivocally printed authorizations they had some otherpurpose in mind does not appear clearly in the record, nor is it explicated in theRespondent's brief.Nor was there any direct, specific assertion that this or thatemployee had withdrawn approval for immediate bargaining previously given, or hadsimply changed his mind in the matter and advised either the Union or the Respond-ent.The facts upon which Respondent seems to rest its attack on certain cards wasstated primarily in leading questions by company counsel in cross-examination ofemployees called by the General Counsel to authenticate their signatures and totestify on other aspects of the case.Apart from the only slightly probative valueof vague agreement expressed by a witness or two in response to extended state-ments by the lawyer of what was said or done during the organizational campaign,there is little in the testimony casting substantial doubt on the validity of the cardsas printed and signed.At one point the Respondent suggested that a card dated July 30 could not becounted because the initial demand for recognition was made the morning of thatday, and the union agents admitted they had not met with employees during thatmorning before calling on the acting store manager.Three of the cards are datedJuly 30-those of Headley, Mumaugh, and Snider.Although the refusal to recog-nize the Union as majority representative first occurred on the 30th, it was repeatedon August 4 and again with deliberate finality by Personnel Director Godfrey onAugust 7.As he had done earlier, Union Agent Spencer again on that last daydirectly offered all the cards he then had for personal inspection by any representa-tive of the Company.Godfery refused to look at them; clearly he showed coin-plete indifference to how many signatures had been obtained or when.And equallyclearly all of these 32 cards had beensignedalready.As the refusal to bargainwas again reaffirmed on August 7, there is no merit in the contention that cardsdated July 30 must be ignored.The Respondent also attempted to prove during cross-examination of employeesthat in some instances employees intended a purpose other than the clear authori-zation spelled out on the face of the cards, or after signing them changed their mindsand withdrew their authorizations.The only testimony out of the mouths of witnesses that could in any substantialmeaningful sense be said to relate to the first of these assertions, was spoken byCunningham, Mumaugh, and Fietsam, three of the clerks whose cards were placedin evidence.Counsel for the Respondent asked Cunningham: "Isn't it correct, Mr.Cunningham, that it was represented to you at the time you signed the card, thatthe purpose of it was to get an election?" and the answer was: "Well, that is whatmy understanding was."The employee then immediately added: "No, nobodymentioned the electiontome."Cunningham had had 3 years of college study andundoubtedly understood what he signed; there is no sufficient reason for ruling hiscard to be invalid now.66 There were also received in evidence cards signed by Davis and McCray, here notcounted in the unit because of their supervisory status, and by Hendershot, whose unitplacement will not be decided now.These three cards are therefore ignored for purposeof decision in this report.6 Joy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d 732, 743 (C A D.C ), cert. denied 341 U S.914. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarc Mumaugh, a schoolboy clerk, signed his card on July 30 and said he didread it first.He recalled having attended a union meeting at which Union AgentSpencer spoke at length of the benefits growing from union representation and usedan A & P contract to illustrate the various working conditions which could bealtered and improved in the Respondent's Parkersburg store.Mumaugh believedthe meeting to have occurred a week before he signed, but he was mistaken, for therecord shows clearly Spencer was present at only one meeting of the employees ofthis store, and that one took place on July 29, the day before the first request forrecognition.Mumaugh testified that among other things, Spencer said that night:He said that if the-as I understand it, that if a card was signed at an earlierdate, prior to or shortly thereafter at that meeting, that I would not have to paya larger sum of union dues, that I would have a better chance ... let's see. Ifwe signed the card earlier, our union dues, I believe it was, would be cheaperthan if we signed at a later date, and if we waited, we would not be able to sign.Mumaugh added that when he signed a card handed to him by employee RonnieSams, he did so in view of all that Spencer had said the night before.Apart from his uncertainty as to precisely what the union organizer may havesaid respecting the payment of dues at one time or another, Mumaugh had difficultyrecalling anything else that was said during the extended meeting.His testimonywas vague and general in its totality, and it was only by virtue of prodding ques-tions that he remembered other subjects that were also discussed. It is clear that alarge number of store workers was present at the meeting, and of the 26 employeeswho testified in person to having signed cards, not one made any mention of theunion agent's speaking of financial advantages in signing cards then instead of later,although each of them was questioned by counsel for the Respondent. The Respond-ent's contention now that the cards as a whole must be rejected on the ground thatthe employees were enticed, by a promise of a monetary gain, and therefore did notreally intend to authorize the Union to represent them, is not supported by sufficient,substantive, credible evidence.There is therefore no occasion to consider-apartperhaps from Mumaugh's personal understanding of what went on-whether or notcertain court decisions on this subject, at variance with Board holdings, are applica-ble here.Fietsam, another clerk, was also present at the July 29 union meeting.Towardthe close of the meeting, Spencer called for a show of sentiment on whether thecards already signed should be presented to the Company for examination the nextday together with the request for recognition and bargaining.One employee, Flana-gan, spoke to the group against the proposal, and when a show of hands was takenall voted favorably except five employees who stood aside as opposed.These wereFlanagan, Fietsam, Packer, Piersol, and Mumaugh.Flanagan, Packer, and Piersolnever did sign union cards.Fietsam is a 17-year old high school student; his authorization card is datedJuly 29.At the hearing he said: "...-when I first signed the card, I didn't knowwhat it was all about." Twice, in response to questions whether he had thereafterdiscussed having signed it with Mumaugh, he answered he could not remember.Healso answered "That is correct" to the following question by company counsel: "Isn'tit correct that you told him you had signed the card but you changed your mind, andyou said, 'I'm not for the Union?"'Asked to make an effort himself to recall whatif anything he had said to the other men, the witness replied, "Well, I couldn't tellyou-all I know, I signed -a letter-when I first signed it, I didn't know what it wasall about, but then we talked it over and we decided it wasn't any good for us."There then followed a series of leading questions, each injecting a complex set ofof facts on the record, none of which was articulated by the witness himself:Q. Dave, you said that you and Marc Mumaugh and some of the other fel-lows talked about this, was that as a group?A.Well, yes, I would say so.We didn't really assemble, we just happenedto-you know.Q. Yes.Actually, among a group-they were maybe not all there at the same time,but fellows you talked with and they told you about the other fellows that theyhad talked with, probably 8 or 10 of you altogether that had discussed it, isn'tthat right?A. Yes.TxiAI. EXAMINER:Where did that story come from?Mr. Balm: He answered yes. BIG BEAR STORES COMPANY83TRIAL EXAMINER:Imean the whole story that you just related,Mr. Britt,who is testifying here?Mr. BRIrr:This is cross-examination.TRIAL EXAMINER: Please, now, let's have-Mr. GORE: I move to strike the last answer.TRIAL EXAMINER: Let's have no more of that. Ask him questions, but reallydon't tell the whole history.Q. [By Mr. BRITT.] :Now, as to that group,isn't it correct that all of themexpressed the same sentiments as you, to the effect that they had signed it butthey had changed their minds and were not for it now?Mr. ROTHCHILD: Objection, your Honor.TRIAL EXAMINER:Sustained.Q.Who all did you discuss this with, Dave?A.Many of the boys are away at college and they don't work there now.Q. But there were between 8 and 10 altogether?Objection.Sustained.*******Q. How many were there altogether, Dave?A.Maybe 8 or 10.Q. All right, thank you.Now of the 8 or 10 that you discussed this with, did you tell them that youhad changed your mind about the union9Objection.After all this Fietsam gave vague, indefinite, and vacillating testimony of con-versations with other employees, in which they spoke of not wishing to be repre-sented by any union, or of having changed their minds.He said this first happened3 or 4 days after July 29, that some of them had always refused to sign cards, thathe could not recall the names of the others, that he was not really sure what anyof the group had said, that he could not remember who among those he talked tohad signed cards.At one point the witness qouted the other employees-still with-out pinpointinganyone in particular-as saying,"They didn't think there was muchin it for them."After much further repetition by Fietsam that he could not recallany of all this clearly, either as to when, or who, or what, Respondent's counselcalled off the names of every employee who had signed a card received in evidenceand asked if the witness could then recall which had "discussed" the matter with him.In this fashion Fietsam answered, "Yes" as to Sams, Sole, Mumaugh, Flanagan,and Schlag.Fietsam did say unequivocally that he never told either a company orunion representative of his change of mind after signing his own card.For the purpose of invalidating the authorization cards, clear on their face, andunquestionably signed by the employees, Fietsam's total testimony is not of suffi-cient probative value.Something more definite and reliable is required to offset theclear proof of intent to be represented by the Union evidenced by written cards.In any event, even assuming that the cards of Mumaugh and Fietsam, who stoodaside when it was agreed to submit the cards to the Company directly, and of Samsand Sole, who were mentioned so indirectly and passmgly by Fietsam at the hearing,ought not be counted-a finding which I do not make-there remain 28 authori-zation cards that must be counted as valid.As the total number of employees inthe bargaining unit at the time of the demand and refusal was 43, the Union's major-ity status is clear.Accordingly, I find that during the first week of August 1964, andat all times since, the Union was and has been the exclusive representative of all theemployees in the bargaining unit for collective-bargaining purposes within the mean-ing of Section 9(a) of the Act.Interference, Restraint,and CoercionGerry Benson,assistantmanager in charge of the store in Miller's absence,testi-fied he learned of the union activities as early as Monday of the week endingAugust 1-this was July 27-and that in talking about the Union to Patricia Millsthat day he called it "kind of a low blow."He saw a notice of union meeting forWednesday, July 29, and quickly called the home office in Columbus to report whathe knew to Division Manager Evans.Evans told Benson "not to discuss unionactivity at all with the employees . . . not to bring the Union-the word `Union' up212-809-66-vol 155-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDto theemployees...not to mention the word," and that he, Evans, would be inParkersburgduringthe coming weekend.The next morning Flanagan and Fietsamreported to Bensonwhat had happened at the union meeting the evening before.Benson also testified that between the time he called Evans on Wednesday andSpencer's visit on Thursday, he talked to a number of the employees individually toinquire what their "problems" were.After Spencer and his associates, on Thursday, came to the store and "told methat they had some kind of a card," Benson called Columbus again to report, andby 2 30 that afternoon Evans had reached the store.He immediately began tospeak to employees one at a time to inquire what the "trouble" was, or what their"problems" wereThe next day Personnel Director Godfrey arrived in the after-noon and that evening, Friday, called a meeting of all the store employees to heara speech from him. The employees were paid time and one-half for attending afterstore hours, and when a large group adjourned afterwards to a nearby drugstore forcoffee, both Godfrey and Evans joined them and continued to discuss at some lengthswhat had caused the employees to turn to the Union and the possibilities of resolvingsome of the "problems," even to the extent of removing Store Manager Miller ifnecessary.Godfrey was back in the store again Saturday, August 1, and spoke to a numberof employees, in the office, in the lounge, still checking on their personalreasonsfor the concerted activities.He returned agam on Monday, continuing this samesort of interrogation.During the rest of that week and the following one there werefurther personal talks between individual clerks and company representatives, a con-tinuing pattern of personal efforts to combat the union movementThere is much detailed testimony on the conversations between employees and thevarious supervisors; the variances in the stories go mostly to the question whetherthe company agents attempted to ascertain the union leanings of particular clerks,and whether they promised to take action to resolve the "problems" that werevoiced.Some employees testified they were told of dire things to come in the eventthe Union should succeed; generally there were denials of any promises of benefitsor threats.However, it is clear, on the record as a whole and on the basis of admis-sions of supervisory witnesses, that they did carry out a general campaign designedto dissuade the entire group from their prounion resolve.A good part of the speech which Godfrey gave on the 31st is in evidence, in theform of a document which he prepared and said he read.He started by saying hisreason for "reading" the presentation was that he might later "be asked to repeatverbatim what I said," and then added he preferred "just talk, and maybe we can dothat later."The speech, as written, is temperate; it details the benefits being enjoyed,the Company's desire to continue direct dealings with the employees, the onerousburden of paying union dues to receive only what the Company could do, hadalways done, and would continue to do voluntarily, the danger of economic lossresulting from strikes which unions call, and the disadvantage of having to do with"strangers" instead of old friends like the personnel manager.The Company's desirethat the employees abandon all thought of bargaining through a union is repeatedagain and again.Godfrey also testified that he deviated from the prepared speech,and the document shows, at more than one point, reminders to himself to makeadditional comments.When the employees adjourned to the drugstore next door after Godfrey's speechon Friday night, there must have been 15 or 20, and perhaps more of them, sittingaround having coffee; Godfrey and Evans sat in a nearby booth. The employeescalled them over, and there ensued a general discussion on the topic of the speech.Among the things that were said, Garland Cheuvront voiced the complaint thatnewer employees were being given more hours of work than the older ones, andEvans replied he "was going to look into it"According to Donald Grant, Godfrey,speaking to the entire group, was "begging us for another chance ... he said hewould call Mr. Miller up right then, tell him never to come back, if we would dropthe whole thing."A pertinent excerpt from the testimony of Personnel DirectorGodfrey, as to what took place during this extendedgeneralconversation that eve-ning, is: ". . .I felt that if all these problems that they had brought out existed, Isaid if there had been errors made in their pay, or in theirraises, orin their work-ing conditions, and so forth, that I would check into them, that I had no recordswith me and could not check into them there "On the subject of what the personnel director said to individual employees in"just talk ... later," their testimony, in substance, is as follows-Godfrey askedPatriciaMills on August 1 why she "thought everybody wanted the Union," and shesaid she could not speak for others but personallywas interestedin "job security"; BIG BEAR STORESCOMPANY85Godfrey then asked why she had not brought her problem to him first, because ifshe had he "could have straightened everything out, even if it meant removingGerry Benson, the Assistant Manager, and Miller, the store manager, out. ."Godfrey also asked Lee Latham, the janitor, if he had any "problems"; the man saidno.Shortly after signing her card, dated July 15, Maxine Barnett told Godfrey thatin her opinion she had not received proper vacation based on employment time; hesaid he would look into it, and in consequence the following month Godfrey toldher "it was an oversight on the Company's part" and she was paid 20 hours addi-tional vacation.On the morning followed his speech, Godfrey started talking ofthe Union to Sandra Merrill "in the back room," "he kept saying he was the per-sonnel manager, we should bring our problems to him, that the Union was trying tobe the middle man ...... On Saturday morning, August 1, Godfrey was talking totwo employees in the backroom, again about the Union, and Edward Harper askedwhat assurance he would have against discharge if he did quit the Union; Godfreyreplied "be would give his word I wouldn't be fired," and to prove it offered to takeemployees to other stores of the Respondent where, although organizational cam-paigns had failed, the employees were still at work.On August 1, Assistant Manager Benson took Ann Plants aside to ask if she hadany "problems"; she said she had two-that her rate was too low and that she hadbeen receiving only 1 week's vacation where she was entitled to 2.Benson saidGodfrey was in the store and he would check with him.Godfrey told Plants thatshe was going to receive the extra week's vacation and a week later Manager Millertold her the error had been found and she would receive a second week's vacationthat year; she did receive it early in September.Godfrey also asked Plants whethershe had received 2 weeks' vacation the year before, in 1963. Plants said she hadthe same complaint as to the year before, when she had also received only 1 weekinstead of 2.Godfrey then said it would be "made up to her"; Plants received cashpayment for this additional week, over and above the 2 weeks in 1964, retroactively.As to Evans' personal chats with employees in the store, there is this employeetestimony.Upon his first arrival on the afternoon of July 30, he spoke to KennethMcCray: "He stopped me and wanted to talk to me and asked me what the troublewas in the store and if I felt that I needed someone to represent me.At that timeI told him I thought I had been putting in too many hours for the amount of pay Iwas getting and he also wanted to know some of the feelings of the other peopleand he said he would like to know if I would be on the Company's side." 7Richard Vogel, assistant divisional manager, visited the Parkersburg store becausePersonnel Director Godfrey had told him "the Unions were working on us." Accord-ing to Patricia Mills, he spoke to her on Monday, August 3, ". . . he asked me whyeverybody wanted the Union ... he said the Union was not the answer to our prob-lems ... believe me, I know . . . he thought the whole thing was highly unfair andjuvenile."Two days later Vogel, again in the store, spoke to Donald Grant, whotestified Vogel said: "Don, I hear you are one of the leaders of this Union ... it isa matter of faith, whether you had more faith in me, which you have known betterthan 3 years, or the union representatives, which you have only known for a coupleof weeks ... even though the Union does go through, I can still find things to fireyou over ... it was a dirty back handed way to get even with Mr Miller, our storemanager, for the things he had done to us ... I know you have been cheated out ofa 15¢ raise on the hour, but I will promise that you will get this ..'Grant alsotestified Vogel said "he would get rid of Mr. Miller, our store manager, if it wouldhelp things."Wayne Sharron is a meat supervisor who also travels from store to store; heappeared at Parkersburg the week after Godfrey's speech.He spoke to employeeEdward Harper for about half an hour on August 7; the employee testified; ". . . heasked me why I wanted the union and I told him I wanted job security ... he saidthat if we got a union in the store, it would hurt more people than it would everhelp, and even if we were successful in getting the union, that Big Bear would makeit so rough that we couldn't take it, and we would have a lot of problems . . . hesaid he would be fair and straighten this out if we dropped it "7McCray is found to have been a supervisor at the time of these events, and no findingof illegal restraint and coercion against the Company is based upon whatever may havebeen said to him.However, for purposes of resolving the issue of creditability over whatthe visiting company representatives said to the employees in the store,any disagree-mentbetween the testimony of McCray and Evans or others is pertinent. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDStoreManager Miller returned from vacation the weekend of August 7; he wasquoted as follows by employee witnesses: he told McCray, then a department man-ager, that in that position the employee was building up the right to participation inthe profit-sharing plan, but "if this goes through ... I would not be eligible for it."On August 4, Miller asked Harper ". . . if I had any personal grudges toward himconnected with any of the goings on, he wouldn't say the word "union," but I knewwhat he was talking about, and I told him No, that he and I had never locked horns,that I had signed up for the Union for job security.He then went on to explain ingreat detail how the profit-sharing plan worked and that from reports he had onme and the work he had seen me do, that I would make a good meat manager, butthat if I was a member of the union, I would be on the timeclock and I wouldn't beeligible for the profit-sharing plant."As to the activities of Assistant Store Manager Benson, the employees testified asfollows:On July 29, the day of the union meeting, Benson toldGrant:"Don, Idon't know what you are doing, or what type of literature you are passing out, butif I catch you, I will throw your ass right out the front door " (Grant said Bensonwas referring to the notice of union meeting he had just given the office girl; thiswas the day Benson telephoned Columbus to report he had heard of the plannedunion meeting.)On August 1, Benson called Garland Cheuvront to the office to ask "why I wouldwant the Union"; Cheuvront said because newer part-time employees were enjoyingmore hours than the older ones. Benson also talked to Plants, who, in response tohis question whether she had any problems, spoke of receiving less vacation timethan she deserved; he told her he would check into it, and, as stated above, shereceived additional vacation benefits in consequence.Benson called Virginia Lay-field into the office for a 45-minute chat ". . . and just talked in general about buthe didn't exactly use the word `union,' he just referred to it as a thing, this thing thatwe were engaged in, and if I felt that they were going to do the things for me thatthey promised . . . he said that if I thought that by joining the union, and wantinga union that I was going to get a full-time job, that I was being misled, that theCompany would hire as many as 10 or 12 more girls and put them on and give allof us as little as 10 hours a week, or whatever the required hours would be in orderto keep from putting us on a full-time job."Layfield recalled clearly that Bensonspoke only of "this thing," but that theie was no question he was talking about theUnion.Larry Pierce said that Benson spoke to him of "thing"; had Pierce "heard arumor about this thing that was going around . . . if this thing got in, that the 15hours that the employees were guaranteed a week would be the minimum they couldkeep, and they could keep it at that minimum by hiring extra employees so that itwouldn't raise any ... that if it did get in, that he thought that the company wouldprobably make things harder on the ones that had signed for it. If you went tocollege in the evening or something like that, they would probably work you duringthose hours when you was supposed to be going to college." In the backroom ofthe store Benson also spoke to Latham: "... he asked me did I know what wasgoing on in the union and I told him I didn't ... also he asked me had I signed a card.I told him I had.He wanted to know why " On August 1 Benson called MarshallCunningham to the office, said he was "scared" of the Union, and that he would tryto get 12 to 16 hours per week for Cunningham, who was then doing only 10Asearly as July 8, approximately the very start of the organizational campaign, Ben-son asked Ronald Sams whether he "knew anything about the Union", Sams saidhe did not, and the assistant manager then "said he would like to know somethingabout it . . . if I heard anything about it to let him know ...." On August 15Benson told Mills, in a group of employees, "when the Union went in things were.going to be different"; he then took her to the lounge and continued with: ". . . the-union would never get in, that the Company wouldn't hold still for it, that they wouldeither close the store down, or move Hart's in . . . if the union did get in, there wouldbe one of the biggest house cleanings that there ever was, . . . they wouldn't have tofire anybody, that they would just make it so rough on them that they would gladlywalk out the door "A more revealing story was told by William Hendrickson, a full-time meatcutterwho aspired to become meat department manager.He signed a union card onJuly 15; toward the end of the month he went on 2 weeks' military leave and reachedhome on Sunday, August 16.He said he found a message to call Miller, the storemanager, and when he did so was asked «o meet him downtown in the town wherehe lives.Together they sat in Miller's car where ". . . . he [Miller] proceeded to tell BIG BEAR STORESCOMPANY87me that they were forming a union at the Big Bear store ... I was brought up to dateon the things that had happened ... he just told me that the majority of the peoplesigned up . . . he asked me if there was . . . if I knew what the cause of it was."They talked for quite a while.The next afternoon, still according to Hendrickson, John Anderson, then meatsupervisor over many stores, called him from Columbus, said he wanted to talk,and arranged to meet Hendrickson at Athens, a midway point between the two cities.This was Monday and Hendrickson was scheduled to ieturn to work the next day.They met in a cafe where the two sat and talked of the Union for 3 or 4 hours "We... discussed things in general, but what the question was that was on Mr. Ander-son's mind was the meat department, he thought that they were very unhappy andhe wanted to know why they wasn't satisfied . . . before this, a meat manager inHuntington shot himself, and I thought maybe I was in line for manager's job, andfelt that maybe I should have got it. I questioned about that over a period of time,and then, of course, we discussed our gross profit and our sales, and if I had anyidea of where it was going and so forth and so on."Hendrickson told Anderson hehad signed a union card, and they continued to talkAsked whether during theirconversation there was any "talk about your becoming meat manager," Hendricksonreplied."He said in time, maybe in the future for me "At this point in his recital Hendrickson became vague as to what happened next.He did say that there was a union meeting that Wednesday, the day atter he wentto work, that he did not attend, and that the employees in the meat department tooka critical attitude toward him.On Saturday, he said, while Personnel DirectorGodfrey was in the store, he asked that Godfrey and Store Manager Miller join himin a talk with Kay Bartell and Sandra Merrill, the only other two employees then inthemeat department.With the five of them gathered so "in the backroom andupstairs,"Hendrickson told "to the two parties on both sides of the fence" that hewas "withdrawing my support from either side, that I would be completely out of it."Cross-examination of Hendrickson was deferred at the close of the first day's hear-ing to the following morning.At that time he started by saying he had carefullythought the matter over in the evening in view of the importance of his conversationwith Anderson, and that in order to be sure to tell an accurate story he had prepareda statement concerning his testimony.On the witness stand he then iead from aprepared statementNow he testified that in the cafe that Monday Anderson hadasked him "could I run the meat department without any friction between store man-agement and if I had any influence in changing the employees' minds about the unionand I told him I in no way did I want to stay in the store 28 [Parkersburg] " He alsosaid he repeated all this to the meat department employees the next day.ThatAnderson had asked him to attempt to dissuade the employees from their unionresolve became clear toward the close of his testimony. "He asked me if 1 had anyinfluence on help in the meat department." "Q : Did he suggest that you intend toto me prior to what I just told you."Against the foregoing testimony of all these employees, the company representa-tives, admitting a number of critical statements attributed to them and contradict-ing others, in general addressed their total testimony toward altering the cast or thetenor of their conversations with the store personnel.Among other admissions isthe fact that in many instances it was they who approached the workmen and inviteddiscussion, the fact that their expressed concern was to inquire as to what condi-tions of employment the employees wished to alter, the fact that they promised tolook into the demands made by some of them, and the fact that as to some of thecomplaints relating to pay or other employment benefits, the Company gave indi-vidual employees what they wanted.The substantive and direct contradictions goto the specific question whether the company agents directly asked employees hadthey signed union cards, or were they personally in tavor of the Union.A morepervasive but vague difference between the testimony of the employees and that ofthe supervisors-a shadowy conflict suggested by the general language of the lattergroup at the hearing-is whether they talked of the Union at all with the employees,or whether-an impression which they indirectly sought to create-their talks wereonly the normal interests of any management in the routine affairs of business. Inthe light of the timing of the related events, the significance of the admissions made,the only oblique denials in many specific instances, the patently implausible expla-nations offered of words used by the supervisors-"problems," "trouble," "this thing,"etc-where the word "union" logically applied instead, and the evasiveness, incon-sistency, and demeanor generally of the management witnesses, I credit the substanceof the testimony given by the employee witnesses. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, Personnel Director Godfrey, called by the General Counsel on the first dayof the hearing, started by testifying he did not recall whether, when he went toParkersburg for the purpose of giving his speech on July 31, he knew a demand forrecognition had been received by the Company.He then added that before leavingColumbus he had been told of the store manager's report of the union agents' visitto the store and also of Spencer's telephone call repeating the message directly tothe main office.Godfrey's early testimony was generally to the effect that he alwaysknew of union activities and that all this was nothing out of the ordinary.Recalledby the Respondent later, he admitted flatly, as on the record then there could be noquestion, that he did know that evening that he was reacting to a clear demand forrecognition.That his overall purpose, in his speech and in the talks with employees during theimmediately following workdays and even later, was to dissuade them from adher-ence to the Union, is admitted.Godfrey recalled having asked Barnet and Plantsof their problem, and having adjusted their vacation pay with retroactive benefits.Patricia Mills said he offered to discharge the manager if it would satisfy the employ-ees;Godfrey's version of this is that someone else made the suggestion on the eve-ning of his speech, and that the next morning he simply asked Mills "if she feltthatwas the answer to the problem."Describing the intimate gathering at thedrugstore after his speech, he recalled: "I said if there had been errors made intheir pay, or in their raises, or in their working conditions, and so forth, that I wouldcheck into them, that I had no records with me and could not check into themthere."But all this direct dealing with the employees, appearing clearly as a responseto the bargaining demands, reveals a straight program to bypass the Union, negoti-ate with the employees themselves and satisfy their individual demands, and therebyeffectively avoid the statutory obligation to bargain with their chosen representa-tive.Against such background, Godfrey's denial that he interrogated individualemployees about their personal attitudes cannot be believed.Assistant Divisional Manager Vogel also was in the store on Monday, August 3,because, as he said, Godfrey had told him "the union was working on us "He wascalled to rebut the testimony of Mills, who said he asked her why the people wantedthe Union which Vogel did not deem an answer to their problems " Vogel's descrip-tion at the hearing of this talk with Mills that day is typical of the evasive characterof the company witnesses generally:She said-well, I don't remember the exact words that she did say, and Istarted to talk to her about things in the store, and she said that things were amess and I said, "What do you mean?"She started-she elaborated on it a little bit, and so I said to her that if any-thing-that the substance of my discussion with her was the fact that Dave andI were a little disappointed in the fact she had not confided in us; in other words,there is a girl I have known, as I said, for seven years, almost eight years, thelength of time the store has been open, and she has always come to me with herproblems and-The only coherent, tangible thought in all this language is that Vogel called thegirl aside to express his disappointment that she had not come to him with whatevershe had in mind.With this his denial of having spoken of the Union to her at all isunpersuasive.Vogel's story of his chat with employee Don Grant that day is no more convinc-ing, and equally revealing.He is in authority over Assistant Store Manager Benson.Vogel started by saying the reason why he spoke to Grant was because Bensonreported to him that the man "was passing out cards in the store and they werehaving a hard time keeping him in the department, his work wasn't getting done,"and that therefore Vogel should talk to the clerk.Vogel was clear Benson had saidGrant was distributing "union" cards.Despite this, Vogel testified he said nothingtoGrant about distributing cards or about neglecting his work; indeed he insistedhe did not mention the Union at all, but that Grant spoke about it instead.Accord-ing to Vogel he started by telling Grant, "I understand that you were a little upsetbecause of things going on in the store," and that by "things" he meant "the uniontrouble."Vogel admitted also that before the conversation ended he had related tothe clerk his own experiences in the past with unions, and that he was opposed tothem.He also admitted that when Grant complained of his wage rate, he promisedto look into the matter and to discuss it with GodfreyVogel made no attempt toexplain why, if his purpose in speaking to Grant was to reprimand or warn him fordistributing literature instead of tending to his work, he spoke of something elseinstead.In fact, his total testimony is a virtual admission that the talk was entirely BIG BEAR STORESCOMPANY89about the Union, which he chose to call "the thing " I do not credit his denial ofhaving called Grant "a union leader," or of promising to discharge Store ManagerMiller to resolve the "thing."The testimony of Divisional Manager Evans paralleled that of his subordinate,VogelHe first learned of union activity from Benson at the start of the week andcame to the store on Thursday, the 30th, the day before Godfrey's speech, but aftertellingGodfrey that "we did have some dissatisfied people in the Parkersburg store,because wehad union activity...."He denied having asked whether anyone signedunion cards.One of the first employees ht talked to was McCray; according toEvans, he only asked how things were, and when McCray complained generally, heasked him, "why the situation was not good," and at this point the employee firstmentionedthe Union.Evans then expressed disappointment because "if he wantedrepresentation that he should have come to someone in supervision.... .Evanslater testified."I could have, yes," asked McCray about the feelings of otheremployees in his department,"..I possibly could have asked him if the peoplewere unhappy." Evans also recalled he discussed matters with Meat Manager Davisin the lounge, that Davis started the conversation, and that the talk centered uponthe difficulty Davis, and maybe others, were having with the store manager.Evanssaid he could not recallhad he asked whether Davis had signed with the Union, butthat"I asked him why the people were unhappy or dissatisfied."Meat Supervisor Sharron admitted he sat and talked with Harper after work oneday, he could not recall how long, but for an hour according to Harper's uncontra-dicted testimony.Sharron said the employee invited the discussion and that hestarted by asking Harper what "his problem was." This was the synonym alternativefor word "union" used by the other supervisors throughout the store, and clearly thedevice foravoiding the word itself in accordance with the initial instructions ofDivisionalManager Evans in Columbus. I do not credit Sharron's denial of havingsaid the Company would make it "rough," and create "problems" for the employeesif a unionprevailed.He denied having spoken of the Union at all with Harper. Inthe context of all that was going on during that very first week in August in thisstore,with managers and visiting officials carrying out a widespread interrogation ofthe "problems" of all employees caused by this "thing," I cannot believe that Sharronspoke with Harper for an hour, after work, with no reference being made to thevery subject which had the entire company up in arms.StoreManager Miller did not testify, and therefore there is no contradiction ofHarper's testimony that on August 4 Miller asked him about "grudges" connectedwith "any of the goings on," and then spoke of the profit-sharing plan, Harper'sgood prospects for promotion to department manager, and the chances that as aunion memberhe would not be eligible for such advancement.John Anderson, the meat buyer, was called by the Respondent to counteractHendrickson's testimony that Anderson called him before the end of his militaryleave to enlisthis assistance in combating the union drive.According to Andersonitwas the employee who called on the telephone and invited him to a meeting milesaway where they talked over 2 hours.Hendrickson's purpose, as Anderson said,was to discuss the advisability of his quitting the store because he was opposed to theUnion and "had been given the cold shoulder" by the employees in the meat depart-ment.But Hendrickson had been on leave from work since July and never returnedto the store until Tuesday, August 18, the day after sitting with Anderson in theAthens Cafe.He could not have been speaking then of the attitude of employeesrevealed after his return to work.Anderson also started his testimony by being veryevasive onthe entire subject of his talk with Anderson, and it was only after directquestionsthat he admitted what they really discussed was the Union's organizationalcampaign.Before he finished Anderson had recalled he asked Hendrickson had hesigned a unioncard himself and why did the other employees feel they needed aunion.At that time Anderson was direct meat supervisor over the Parkersburgstore, yet he said the first he heard of union activities there was in the August 17conversationwith Hendrickson. In the light of the widespread activities of all thecompany representatives throughout the store for the entire 2 preceding weeks, Ifind his story incredible.Three days later, with Godfrey in the store, Hendrickson asked to speak to him,to the storemanager, andto two meatdepartment employeesin a single group.Hewanted to withdraw and to wish a plague on both their houses.Kay Bartell andSandra Merrill, the two employees, testified Hendrickson told them then and therehe had been requested by the Company to use his influence to convince other employ-ees to abandon the Union and that he had decided not to do so. Thereisno contra-diction ofthis testimony, although both Godfrey and StoreManager Miller werepresent.Merrill'sfurthertestimonythat during that talk Godfreysaidthe Union 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas only after the employees' money and "that the Company would do anything forus that the union could," also stands uncontradicted on the record. I credit Hendrick-son's recollection of his talks with both Miller and Anderson.Finally,Assistant StoreManager Benson also denied, with specific reference tothe testimony of several employee witnesses, that he asked had they signed unioncards and why they wanted a union, or that he said card signers would be releasedfirst or promise them anything.He conceded however that he was opposed to theUnion and that he initiated conversations with a number of employees to inquirewhat their "problems" were, that in a number of instances he agreed to look intotheir complaints or matters of wage rates, insurance benefits, and hours of work.Despite his denials, the record shows clearly that Ann Plants complained to him ofher vacation privileges and that as a direct result of Benson's interest the Companypaid her retroactive benefits shortly thereafter.After denying that he told Mrs.Mills there would be a big housecleaning, it would be so "rough that everybodywould walk out the door," he was asked by Respondent's counsel "was there anytalk to that effect" Benson answered- "Yes, sir, there could have been. I don'trecall the exact conversation, but there could have been something about that."Benson generalized that he "always" talked to employees about problems, and thenadmitted that in speaking with Larry Pierce he started with what he called "thething," and then proceeded to discuss the employees' request for more hours of work.No purpose would be served by detailing further the testimony of the employeewitnessesand that of the supervisors.The assistant manager's answer tothe ques-tion "what was `the thing"' will suffice.Like I said before, I was in the process of taking over a new job.My job wasto speak with each employee about it, if they had any problems in the store, talkto them about their problems, and if there was any way, to find the answer forthem. If I didn't have an answer, I should get an answer for them, and if I sawthem, I asked them if they had any problems.The question came up about him not getting enough hours. I don't supposeanyone was getting enough hours, and he told me that with the Union, that hewould be guaranteed 15 hours per week, when he was already getting 15 hours.I find, upon the credible testimony of the employee witnesses as set out above, thatby each of the following statements and acts of company agents the Respondentrestrained and coerced its employees in their right freely to engage in self-organiza-tional activities and thereby violated Section 8(a)(1) of the Act-1.DivisionalManager Evans' statements to Cheuvront that he would look intothe employees' complaint that older workers were assigned less hours than juniorclerks.2.Personnel Director Godfrey's statements to the assembled employees that hewould remove Store Manager Miller from the store if the employees agreed to dis-continue union activities; his statement that he would check into their economicdemands relating to rates of pay, raises, or other conditions of employment; hisstatement to Patricia Mills that if she had come to him instead of joining the Unionhe would have satisfied her demands; his payment of additional vacation benefits toMaxine Barnett and to Ann Plants.3.Assistant Divisional Manager Vogel's statement to Donald Grant that he was areported union leader and his promise that Grant would receive a 15-cent-per-hourwage increase.4.Meat Supervisor Sharron's statement to Harper that if the Union came to thestore the Respondent would make working conditions very onerous, and that if theemployees abandoned the Union he would satisfy their demands.5.StoreManager Miller's statement to Harper that union membership wouldprejudice his chances for advancement with the Company.6.Assistant Store ManagerBenson's statementto Grant that he would expell himfrom the store if the employee were caught distributing union literature; his state-ment to Layfield that he would hire more clerks in order to afford less work for thepresent complement of employees; his statement to Pierce that if the Union pre-vailed the Company would hire additional clerks to keep the hoursof presentemployees at a minimum; his inquiry whether Latham had signeda union card; hisinvitation to Sams to report on the union activities of other employees; and hisstatement to Mills that the Respondent would close the store beforedealing with aunion.7.Meat Supervisor Anderson's inquiry whether Hendricksonhad signed a unioncard, and his request that the employee attemptto dissuadeotheremployees fromtheir union resolve. BIG BEAR STORESCOMPANY91Violation of Section 8(a) (5) of the ActIn his brief the General Counsel correctly argues that the refusal-to-bargain issuein this case must be governed by the principle ofJoy Silk Mills, Inc. v. N.L.R.B., 185F. 2d 732, 741 (C.A.D.C.), where the court stated: "It has been held that anemployer may refuse recognition to a union when motivated by a good faith doubtas to that union's majority status .. .When, however, such refusal is due to adesire to gain time and to take action to dissipate the Union's majority, the refusalis no longer justifiable and constitutes a violation of the duty to bargain set forth insection 8(a)(5) of the Act."The eventual test, here as in all proceedings underthis section of the Act, is whether there is sufficient substantial evidence on theentire record to support the complaint allegation that in refusing to bargain whenrequested the Respondent was motivated by a bad-faith rejection of the statutoryobligation to bargain with the majority representative of its employees.8The Respondent's only answer to the Union's request for recognition was that ithad no objection to a Board-conducted election, and the sole explanation offeredthroughout the long hearing is that it is the Respondent's "policy" to require elec-tions.Various other defenses to the complaint, advanced at the hearing, are notonly without merit in fact, but were not urged in reply to the recognition requestwhen it was made.Management representatives said nothing then about possibleinappropriateness of the single-store unit proposed, nor did they question the authen-ticityor validity of the authorization cards in possession of the union's agents.Rather, they scorned repeated offers to inspect them, and the record shows affirma-tively that some company agents at least were convinced of the Union's majoritystrength at the time.9Had the Respondent rested upon an honest conviction that only a secret electionprovides a fair test of union representation, and not engaged simultaneously inimproper conduct to persuade the employees to abandon all thought of collectivebargaining, a different question would be presented.Conceivably it could have sim-ply asked the Union to file a representation petition with the Board, or itself madea similar request for an election, and awaited the outcome without muddling thewaters with promises of a raise here and there, a retroactive money benefit where itfound a disgruntled employee, or outright threats to alter employment conditionsadversely to the employees' interests if they persisted in their prounion determina-tion.Instead, as clearly shown, even before the first demand for bargaining arrivedhigh officials from the home office began to converge upon the Parkersburg storewith an unquestionable intent of assuring that in the event there ever should be anykind of election the employees would vote against the Union.The Respondent'ssudden reaction, immediately as it learned of the union campaign, fits this case intothe language ofJoy Silk Mills, Inc. v. N.L.R B , supra,741, which ruled: ". . itis not one of the purposes of the election provisions to supply an employer with aprocedural device by which he may secure the time necessary to defeat effortstoward organization being made by a union "As the Board stated in its own deci-sion inJoy Silk Mills, Inc.:"In cases of this type the question of whether an employeris acting in good or bad faith at the time of the refusal is, of course, one which ofnecessitymust be determined in the light of all relevant facts in the case, includingany unlawful conduct of the employer, thesequence of events,and thetime lapsebetween the refusal and the unlawful conduct." 10 [Emphasis supplied.]Here there was no "time lapse," nor indeed any "sequence of events."During thevery week when Union Agent Spencer was attempting to obtain a coherent responsefrom various company spokesmen-between July 30 and August 7-extraordinarymeasures were being taken among the employees to learn what their "problems"were, to adjust them where possible, to promise more generous consideration, andto intimidate, where necessary, all aimed at ridding the Respondent of "this thing."I find, upon the record as a whole, that the principal allegation of the complaintis supported by the evidence and that by its refusal to bargain with the Union dur-ing the week of July 30 to August 7, 1964, the Respondent did act in bad faith andthereby violated Section 8 (a) (5) of the Act.0N.L.R.B. v. American National InsuranceCo., 343 U.S. 395;N.L.R.B. v. InsuranceAgents' International Union (Prudential Ins.Co.), 361 U S. 477.0In its brief the Respondent says: "There can be no dispute that at the time the bar-gaining requests were made the union did in fact have signed authorization cards froma majority of Respondent's employees . . . .However, how can the Respondent contendthat had a 'good-faith doubt' as to the Charging Party's majority status when it refusedto accept the Charging Party's offer to produce authorization cards10 85NLRB 1263, 1264. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDDischargesand Reduction of Hours of WorkDuring the month of August there were 51 persons working in the store.Amongthesewere the four supervisors-Miller,Benson,Davis, and McCray-and fourclerks hired that month.The number also includes Hendrickson, Holman, Shakel-ford, Tallman and Jonas, who were not listed on an agreed-upon exhibit received inevidence but who definitely worked for the Company.A 52d person-a clerk-was hired on September 7, 1964. From that time up through the start of the hearingin this proceeding on March 22, 1965, no other person was hired.Starting in September and continuing through the month of October the volume ofbusiness in the Parkersburg store fell off drastically.Apace with the decline in busi-ness there came a reduction in the work force. By the last day of October eightemployees had left the Company-seven voluntarily (Flanagan, Knopp, Graham,Sole, Cagle, Schlag, and Stephen Smith) and one (Cozzens) by discharge on Sep-tember 9.This shrinkage left 40 rank-and-file employees in the store.On or aboutOctober 31 the Respondent discharged 11 of these, all part-timers. It also reducedthe hours of four full-time clerks to part-time status.This move left the total com-plement at 29.One other left the Company voluntarily later-Weekley quit inJanuary.Between that time and the day of the hearing the Company continued tooperate the store with only 29 rank-and-file workers.That there was a causal rela-tionship between loss of business and reduction in staff from 48 to 28 clerks is soobvious as to require no further comment here.Occasionalsuggestionby counselfor the Charging Party during the hearing that there was no need or other justifica-tion for the Company to release any employees or to reduce the hours ofanyisentirely unwarranted in the light of these objective facts.The complaint selects 6 of the 11 employees discharged and alleges that theywere released to further an antiunion objective and not for economicreasons; italso statesthat the reduction in hours of the four was illegal discrimination inemployment.The General Counsel rests upon the sole contention that the entiredecline inthe volume of sales in this store, and the consequent loss of employmentto the employees, was consciously planned and intended by the Respondent for theexpress purpose of punishing them for having joined the Union and to discouragesuch attempts in the future.He directly disavowed any contention that it is in theselection of the individual employees for lay off or reduction in work that the anti-union motivation is shown.Of the 15 employees whose work ceased or was cur-tailed only 10 had signed union cards; the General Counsel made no attempt-either at the hearing or in his brief-to explain why, if in fact the total reductionin force was illegally inspired, only some of the employees who thereby sufferedshould be named in the complaint.In direct conflict with the General Counsel the Union argues instead that theillegalmotivation stated in the complaint is proved by the particular choice madeby the Company from among the entire complement when it came time to dischargeor reduce someRepeatedly during the hearing the General Counsel objected toattempts by counsel for the Union to prove this assertion.Toward the close of thetrial the General Counsel halfheartedly seemed to adopt this further position; hedid not refer to it at all in his brief.To prove the assertion that the Respondent deliberately set out to reduce the vol-ume of sales in the store the General Counsel proved the following facts-(1)At each of the 40 grocery stores it operates the Respondent furnishes carry-out service for customers; certain "carry-out" clerks bring the shoppers' bags to thecars parked in the general area in the shoppingcenter.On September 19 it dis-continued this service only at the Parkersburg store.Thereafter it furnished onlywhat is called "parcel pickup," assistance by store clerks carrying bags to the frontof the store, or to the customers' autos at the very entrance.(2)At every one of its grocery stores the Respondent distributes gift tradingstamps (called Buckeye stamps), redeemable by the customer at gift counters in thestore.On September 19 it discontinued distribution of such stamps only at theParkersburg store; between September 19 and October 31 the Respondent continuedto maintain the Buckeye gift counter in this store for convenience of customers whowished to exchange stamps already accumulated, and also sold Buckeye stamps tosuch customers as wished to meet requirements for particular gift merchandise.OnOctober 31 both the sale of Buckeye stamps and the gift counter were discontinuedaltogether.(3) In the shopping center where this store is located the only grocery store com-petitor to the Respondent is a Kroger supermarket, where gift stamps and carry-outserviceswere always given customers and where neither practicehas ever beendiscontinued. BIG BEAR STORESCOMPANY93(4) There is rio union representation at any of the Respondent's other locations.To offset the inference of a planned injury to its business suggested by these facts,the Respondent offered testimony intended to support its contrary assertion that thechanges thusmade were caused by a long continuing drop in business here andaimed at increasing sales.(1)DivisionalManager Evans said at the hearing that since its opening in 1957this store has been "in the red" and that some time in August 1964 managementdecided to convert it into a "Hart's Discount Store "The Respondent owns andoperates four other stores called "Hart's Discount " It was not shown that any ofthese sell groceries-the primary merchandise at Parkersburg, they appear to bevariety stores instead.(2)On September 19 the Company placed newsigns on the store, calling it"Hart'sDiscount Store," and publicizing the new policy by newspaper and radioannouncements.Evans also testified that on a number of its products for sale priceswere reducedsimultaneouslywith elimination of the carry-out service and theBuckeye stamps.(3) In the springof 1964 the Respondent learned that immediatelyadjacent toits storein this shoppingcenter a newdiscount store was being built-called Arlan's.This store in fact opened at about the time the Respondent changed the appearanceat least of its own operation.(4)Evans also testified that the largest food store in Parkersburg, called Ralph's,does notgive trading stamps, and that surveys respecting other supermarket foodoutlets in other parts of the country show that removal of trading stamps resultedin increasein business and that certain other chain stores were also eliminating them.(5)Evans then went on to testify, as the record otherwise directly shows any-how, that the expectedincrease in sales didnot materialize and that instead volumecontinued to fall off.There were received in evidence certain company recordswhich reflect that the average percentage of payroll cost to sales volume in theRespondent's stores isbetween 7 and 71/z percent, and that at Parkersburg it hadconsistentlyincreasedfrom August 1, 1964, through the end of October, showing8.64 percent for the week of August 1, and 8.52 percent for the week of October 31,with the figure at times in the interval hovering well over 9 percent and once reach-ing over 10 percent.Evans pointed tothese figures as pressingneed for reducingthe payroll at the end of October.The only truly significant fact objectively proved by the Respondent supportingthe assertion that whatchange was made in Septemberwas basedupon economicconsiderationsis the payrollcost in theParkersburg store comparedto its generaloverallmultistoreoperation.An authentic extract from its records, received inevidence, does show that of the 40 stores it operated during both the year endingNovember 1964 and in the preceding year," 8 showed anincreasein payroll costand a 1964 picture of payroll percentagein excessof 8 percent, whereas all otnerstores operated at less than that figure.One of the group of eight was Parkersburg.Beyond this, the repeated statements by Evans that Parkersburg had always beenlosingmoney, that it showed the "worst" financial picture of all the stores, that itcompared unfavorably with all the other stores, and particularly with respect tothree others which he selected arbitrarily and without logical purport, stand entirelyunsupported by probative evidence on the recordAdmitting that its records revealthesematters unequivocally, the Respondent chose not to producethem, despiteclear statementsby me that conclusionary testimony of its officials were purely sec-ondary, and,in the absenceof the records themselves which must be available, couldnot be reliedupon.12In fact, the Respondent moved to revoke a subpena servedby the Charging Party to produce those very records, on the ground that such datawas immaterial.Moreover, while the testimony of a number of employeewitnessesestablishes that from September, when the Buckeye stamps and carry-out serviceswere discontinued, business did decline, there is practically no other evidence thatit also had declined before those changes were made.Evans' further oral testimony to the effect that it had been reported to him thatother chain stores were discontinuing stamps while improving business, and thatthe largest market in Parkersburg also never gave stamps, suffers from like indirect-ness and lack of objective documentary support, although he may well have beencorrect on these matters.And even the fact of the abnormally high payroll cost atParkersburg serves only as a weak prop for the affirmative contention that thisinspired the revised system, for Evans admitted that at the other stores where payrollcosts were as high, or even higher, no such changes were made.This may have31Two stores apparently were started as new ones during the year 1964.12 See 8 Wigniore,Evidence§ 291 (3d 1940), pp. 180-188, at 187. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen due to the fact that the percentage profits were greater elsewhere, but theimportant point here is that there has been no definite showing of why Parkersburgwas selected for the experiment.The Respondent having chosen to prove its affirmative defense in this way, itmust be found that economic explanation for the September changeover to Hart'sDiscount Store has not been established.From this statement, however, it does notnecessarily follow that business reasons unrelated to union activities werenottheprovoking cause. In these proceedings the primary burden of proof always restsupon the General Counsel, and unless it can be found affirmatively that the reasonsfor the action were in fact to counter upon activities, the essential allegation of thecomplaint must be dismissed.The pertinent facts advanced by the General Counsel certainly give rise to a gravesuspicion of ulterior motive.The gift stamps were discontinued only here, and itwas only here that union organization reared its unwelcome head.On the face ofthings, curtailing customer service and holding back gifts must necessarily havetended to send customers elsewhere, especially where the neighboring competitorcontinued the courtesies.Further, the Respondent's opposition to dealing with theUnion is clear.There are other aspects of the total picture which tend to weaken the ultimateadverse conclusion sought by the complaint.Evans did say, and no employee con-tradicted him, that prices were in many instances lowered, and it is common knowl-edge that buyers will accept inconveniences in return for better prices.The Com-pany hired additional clerks in August, a step it was not likely to take if its strategywere to decimate the staff.And 6 months-September through March-is a longtime to absorb a deliberate continued loss for any business enterprise.In October, during the very period when the reduction in business was becomingmarked, the Company instituted a companywide policy of increased wage rates; itextended the benefits to the Parkersburg store also.The General Counsel arguesthis shows that payroll cost was not excessive.The raise could as well indicate con-tinued hope that business would improve. In any event, it does seem inconsistentwith any plan to make employment undesirable, or to cause the employees to leave.There is a final matter that cannot be ignored.When, at the end of October, theRespondent chose 15 employees of the remaining complement of 40 nonsupervisoryworkers for discharge or reduction in hours, it did not weed out a disproportionatenumber of prounion clerks.Of the 15, 10 had signed union cards and 5-Tollman,Stephens, Whipkey, Lott, and Alkire-had not. But the Respondent then knew whichof the group had signed, for the Union had furnished copies of the cards to companycounsel on October 26. The percentage of nonunion as against prounion employeesso selected is exactly one-third, and it virtually matches the percentage of the totalcomplement which had signed union cards.Of course, had the Respondent delib-erately selected only employees who favored the Union, the General Counsel's argu-ment now would be immeasurably strengthened. But he could hardly contend thatinclusion of just so many nonunion clerks was a calculated deception designed todefeat a contrary conclusion.Suspicion apart, I conclude that the record does notsupport the assertion that the Respondent maliciously set out to destroy its ownbusiness to defeat the employees' organizational campaignThe Government's charge that the mass layoff was illegally motivated having failedof proof, the event must be viewed as a normal incident of regular business opera-tionsThere remains to be considered the contention of the Charging Party that theRespondent seized upon the opportunity to rid itself of the known union adherents.Again an inference if illegal purpose must stand or fall depending upon whetherappraisal of all relevant factors affirmatively warrants the conclusionAn inferenceitwould have to be, for there is no direct proof that card signers or prounion employ-eeswere singled outWhen informed of the layoffs or reduction in hours, theemployees were told it was because of business reverses, and each was given a super-ficially plausible reason for his or her particular selectionThe argument made bycounsel for the Union is a broad, all inclusive theory-that the total picture buildsup to a pervasive scheme.The complaint does not purport to allege that perhaps itcan be found one or two of the discriminatees suffered illegally while the rest didnot.Either all 10 employees listed in the complaint were the victims of a single actof reprisal, or the entire allegation of illegal discrimination fails.A number of facts of record upon which the Union relies in its brief are there-fore of little persuasionDaisy Porter was reduced in hours on November 14. theday after counsel for the Respondent interviewed her in his investigation of thisproceeding.The case as to her is not appreciably strengthened by the fact of herhaving spoken to the lawyer about her union card, for the Company knew this a BIG BEAR STORESCOMPANY95month earlier. Juanita Holman was very vocal at the drugstore gathering back onthe night of July 31, after Personnel Director Godfrey had given his speech to theemployees.The Union would have it that this proves why she was included amongthe persons affected by the reduced work hours. But there were perhaps as manyas 20 or 25 employees sitting and arguing with Godfrey and Manager Evans thatnight; others were equally outspoken on the matter, including a number whose unionsentiments the Company later learned anew by virtue of the cards, but who were notaffected by the layoffs.The overall picture must be studied in broad strokes, and the most significant ofthese is the way the heavy hand of economic adversity fell upon the employee groupas a whole.There were 40 employees among whom the selection had to be made-28 had signed cards, 12 had not.Of the 28, 10 were caught in the net; of the 12, 5were caughtThe percentages were precisely 36 and 42, respectively.A randomhand, seeking to weed economically unnecessary persons from any crowd would havefallen in substantially the same ratio upon union and nonunion employees alike inthe Parkersburg store at that time.13This fact alone is very persuasive indicationthat the selection was not based upon union activity considerations. In fact theevidence upon which the Union relies to prove a contrary intent can be evaluated interms of whether or not it suffices to offset an inference or regularity arising fromthe numei ical picture.To a very substantial extent the selection followed seniority, with the later hireesleaving, or becoming part-timers.None of the full-time clerks-and they held thegreatest seniority-was released; only part-timers, including virtually all of the lastgroup hired, were laid off.The Union makes much of the fact that seniority wasnot strictly followed with absolute consistency.There is nothing to show, however,that in disregarding length of employment in two or three instances, the Respondentdid anything contrary to a past practice.There is no evidence of any prior reduc-tion in force during the 8 years that this store has been in operation. In fact, thereis uncontradicted evidence that a mass layoff of this kind never happened at any ofthe Respondent's many stores. In short, it cannot be said that in contrast to anestablished seniority practice the Company in this instance did something special,and therefore probably had a hidden reason.Divis..,i,alManager Evans stated that in deciding which employees to lay off, orreduce, he considered several factors in combination-a company rule to favor moresenior clerks, the necessity of covering work schedules with competent workmen,and a requirement for a certain number of male employees for the heavy work, suchas unloading trucks and other chores.There were two instances where senioritywas bypassed:Cunningham, a student who described himself as a "carryout" boyand who had been doing about 20 hours weekly, had been hired 3 years before, andPierce, also a clerk, who did not appear on the payroll at all during the last fewweeks in October, had worked since September the year beforeEvans said Cun-ningham was let go because he was essentially a carryout boy, and had two otherpart-time jobs anyway, and Pierce because he was deemed unsatisfactory in workperformance.The essential burden of the Union's brief, iepeating the same contention againand again and pointing to the same basic store practice from many pinpointedaspects, is that Evans could have accomplished this same seduction of total hoursworked in the store in some other way and therefore should not have done it theway he did. It is clear that apart from meat department employees-cutters andwrappers-the clerks all perform a variety of functions, from department to depart-ment, and have many times been changed from one duty to another.Witness afterwitness related how he or she had been shifted about the store. This being so, theUnion argues that operational needs or particular experience in the various employ-ees could not have been of moment.A further contention is that the Respondentcould as well have released more part-timers and thereby avoided reducing any ofthe full-time employees.And it seems true Evans could have done this. But he"CompareGreat Eastern Color LithographicCorp.,133 NLRB 911.For purposes of this mathematical calculation two employees-Fietsam and I%fumaugh-have been counted as card signers,although the Respondent learned at the end of Julythat at a union meeting they,together with a few who never signed cards, voted againstimmediate delivery of the authorization cards to the Company to support the bargainingdemand.Against the possibility that the Company might have considered this as evidencethe two clerks were opposed to the Union-they never advised company or union agentsof a change of heart-there is the further fact that when Union Agent Spencer sentauthorization cards to the company lawyer on Otcober 26,be forwarded at least twocards signed after the refusal to bargain but which were not identified on the record. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not, and the issue here is not whether he acted in keeping with the judgment ofany union representative, or of a Trial Examiner, but only whether what he did doproves an illegal intent.Had the various factors which the Respondent says it considered-more diversi-fied experience, greater physical strength in male as against female clerks, the factthat one part-timer had other employment and others perhaps not, outright incom-petence in another-led substantially to a disproportionate selection of union-mindedemployees and favored treatment of the nonunion group, a contention that theasserted reasons were deviously conceived would carry strength.They did not bringabout this result. In criticizing the basis assertedly used in some instances by theCompany, the Union impliedly suggests other, unarticulated distinctions amongemployees which in its opinion would have been more reasonable, or more defensi-ble, or more acceptable.Apparently the change of ulterior motive could have beenavoided by a selective process ending with exclusive, or at least top-heavy hurt tothe nonunion group.An employer is not required to, indeed he may not thus favorthe union-disposed employees.Nor may the union, in circumstances like these,insist that its judgment supplant that of the employer.14The evidence in its entirety does not suffice to prove affirmatively that theRespondent deliberately selected prounion employees for layoff or reduction in hours.In its brief, the Charging Party points to further evidence of illegal discriminationbased on the employees' timecards covering the period November 1, 1964, throughMarch 1964. It appears that during certain weeks of February and March some ofthe part-time employees worked more hours than before, while the original full-timeclerks who had been reduced were not brought back to their original full-time, oralmost full-time, status.The point is also made that during certain later weeks thepart-time employees worked during those store hours when the old full-timers wereoff duty.The Respondent could have restored the latter to full-time duty andreduced the part-timers. It did not do so and this fact is now said to prove an illegalintent back in October 1964. I have not considered this belated evidence in evaluat-ing the record proof.The timecards were produced pursuant to a subpena by theCharging Party and placed in evidence, without objection, at the close of the hearing,and without analysis, comment, or argument.There is no allegation in the com-plaint of any improper conduct by the Respondent after the late October events, anditwas given no opportunity to rebut any contention that might be urged on the basisof these later events. Inquiry might well reveal all sorts of explanations for whattook place months later, and the idea that the Company should have restored full-timers to their old status is only a reiteration of the original argument that Evanshad no business reducing the hours of some employees so long as he could havedischarged more part-timers.I find the complaint allegation of violation of Section 8(a)(3) of the Act by theRespondent to be unsupported by the record in its entirety, and I shall thereforerecommend dismissal of that part of the complaint.Prehearing Restraint and CoercionThere is a final allegation in the complaint to the effect that counsel for theRespondent, Britt, coercively interrogated employees in advance of the hearing. Insupport two clerks gave the following uncontradicted and credited testimony:AnnPlants said that about November 13, 1964, the store manager took her to the loungewhere she met two lawyers-Britt and Minor. Britt asked her if she had signed"for the Union," where, and by whom had she been solicited.He then asked herwhy she thought she needed a union, and she answered, "For job security." Thelawyer then told her: "Well, if you have been employed 7 years, why would you beworried about your jobs" She answered he would have to see how people were,discharged to understand.U A revealing example of the character of the Union's criticism of the selection madeconcernsBarnett of the meat department.When the reduction-in-force was made therewere five employees there, all of whom had signed union cardsBarnett was reduced topart time although she was senior to Hendrickson.Hendrickson is the man who wasasked to assist the Company influence the employees against the Union and who openlyrefused to do so, in the presence of both management and employees. The Union doesnot contend Hendrickson should have been reduced in Barnett's place ; instead it arguesno one should have been affected in that department at all, and it rests this criticismupon the fact that in some of the other stores there was a higher percentage payroll costin the meat departments. BIG BEAR STORESCOMPANY97That same day the manager brought Daisy Porter also to see the lawyer in thelounge.Britt asked had she signed a union card, had she attended union meetings,when and where she had signed her card, and why.When Porter replied affirma-tively to all this, Britt added: "I bet you was the easiest person to ever sign up forthe Union."The lawyer then asked her where her husband worked, and was he aunionmember; Porter told him.I find that in each of these instances the attorney illegally interfered with theemployeees' right to engage in union activities free of employer restraint.There isno evidence that in this instance the investigator set the employees' minds at restas to the purpose of his interrogation so as to assure them that revelation of theirunion activities and inclinations would not prejudice their employment position withthe Company.Neither information concerning the employment and union mem-bership of Porter's husband, nor critical comment upon Plants' justification for wish-ing to be represented by a labor organization, have any relationship to a properconcern Respondent's counsel might have had with respect to any of the allegationsof the complaint in this proceeding.The balancing of a respondent's right to pre-pare its defense in a proceeding of this type against the employees' statutory privi-lege against improper intrusion into their union activities, requires certain safe-guards which the attorney saw fit to disregard.15Accordingly I find that by hisquestioning of employees Porter and Plants, counsel for the Respondent committedunfair labor practices in violation of Section 8(a) (1) of the Act for which theRespondent is accountable.isIV.TIDE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set out in section III, above, occurring in con-nection with the operations of the Respondent set out in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has committed certain unfair labor practices, Ishall recommend that it be ordered to cease and desist from such conduct and totake certain affirmative action designed to dissipate the effect thereof.The Respond-ent having refused to bargain in good faith with the Union upon request, it must beordered to do so, and, if an agreement is reached, to sign a contract. In view ofthe nature of the unfair labor practices committed, the commission of similar andother unfair labor practices reasonably may be anticipated. I shall therefore rec-ommend that the Respondent be ordered to cease and desist from in any mannerinfringing upon the rights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer within the meaning of Section 2(2) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.All employees of the Respondent's Parkersburg, West Virginia, store, exclud-ing the store manager and assistant store manager, office clerical employees, guards,professional employees, and all supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.Food Store Employees Union Local #347, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, was in the week of August 7, 1964,and at all times since has been, the exclusive representative of all employees in theaforesaid unit for the purposes of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.By refusing to recognize and to bargain with the Union as the representativeof the employees in the aforesaid unit, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a) (5) of the Act6.By the foregoing conduct, by offering to adjust employee demands for improvedworking conditions while attempting to dissuade them from union activities, byoffering *n remove company managers, granting improved working conditions, and'$ CompareMontgomery Ward & Co., Incorporated,146 NLRB 76.16The Bab3oekand WilcoxCompany,114 NLRB 1465, 1474-1475,G-raber ManufacturingCompany,11.. NLRB 167. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromising increased rates of pay as inducements for discontinuing union activities,by interrogating employees concerning their union activities, by creating the impres-sion that employees are being surveyed, by threatening them with undesirable work-ing conditions, the closing of the store, or the hire of additional employees to deprivethe present complement of hours of work-all in order to induce them to abandonunion activities-and by requesting employees to attempt to influence other workmento abandon the Union, the Respondent has interfered with, restrained, and coercedemployees in their rights guaranteed in Section 7 of the Act, and thereby has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(l)of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, it is recommended that the Respondent, Big Bear StoresCompany, Parkersburg, West Virginia, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Food Store Employees Union Local# 347, Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, as the exclusive representative of all employees in the appropriate unit, withrespect to rates of pay, wages, hours of employment, or conditions of employment.(b)Offering to adjust employee demands for improved working conditions whileattempting to dissuade them from union activities, offering to remove company man-agers, granting improved working conditions, and promising increased rates of payas inducements for discontinuing union activities, interrogating employees concern-ing their union activities, creating the impression that employees are being surveyed,threatening them with undesirable working conditions, the closing of the store, orthe hire of additional employees to deprive the present complement of hours ofwork-all in order to induce them to abandon the union activities-and requestingemployees to attempt to influence other workmen to abandon the Union(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of a right to self-organization, to form labor organizations, to join orassistFood Store Employees Union Local #347, Amalgamated Meat Cutters andButchers Workmen of North America, AFL-CIO, or any other labor organization tobargain collectively through representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act, or to refrain from any or all suchactivities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Upon request bargain collectively with Food Store Employees Union Local# 347, Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO, as the exclusive representative of all employees in the above appropriate unit,and, if an understanding is reached, embody such understanding in a signed agreement.(b) Post at its supermarket store in Parkersburg, West Virginia, copies of theattached notice marked "Appendix." 17Copies of said notice, to be furnished bythe Regional Director for Region 9, shall, after being duly signed by the Respondent'srepresentative, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of this Decision, what steps the Respondent has taken to comply herewith.1817If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decree ofthe United States Court of Appeals, Enforcing an Order" for the words "a Decision andOrder."181f this Recommended Order is adopted by the.Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 9, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith." JOHN P. SERPA, INC.99It is hereby ordered that the complaint be dismissed to the extent that it allegesunlawful discrimination in employment against employees in violation of Section8(a)(3) of the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Food Store Employees UnionLocal #347, Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica,AFL-CIO, as the exclusive bargaining representative of all employees inthe appropriate bargaining unit described below.WE WILL, upon proper request, bargain collectively with Food Store Employ-ees Union Local # 347, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, as the exclusive representative of all employees inthe bargaining unit described below, and, if an agreement is reached, sign suchan agreement.The bargaining unit is:All employees in our Parkersburg, West Virginia, store, excluding thestore manager, the assistant store manager, office clerical employees, guards,professional employees, and all supervisors as defined in the Act.WE WILL NOT offer to adjust employee demands for improved working condi-tions while attempting to dissuade them from union activities, offer to removecompany managers, grant improved working conditions, or promise increasedrates of pay as inducements for discontinuing union activities, interrogate employ-ees concerning their union activities, create the impression that employees arebeing surveyed, threaten employees with undesirable working conditions, theclosing of the store, or the hire of additional employees, to deprive the presentcomplement of hours of work-all in order to induce them to abandon unionactivities-request employees to attempt to influence other workmen to abandontheir union, or in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist any labor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any or allsuch activities.All our employees are free to become or remain, or to refrain from becoming orremaining,members of any labororganization.BIG BEAR STORES COMPANY,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, Room2023, Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No.381-2200.John P. Serpa, Inc.andRetail Clerks Union,Local No. 1179,Retail Clerks International Association,AFL-CIO.Case No.fO-CA-3283.October 8,1965DECISION AND ORDEROn May 5,1965, Trial Examiner Wallace E. Royster issued his Deci-sionin the above-entitled proceeding, finding that the Respondent had155 NLRB No. 12.212-809-66-vol. 155-8